COSTELLO, DEDEE S., Associate Judge.
Appellant, Alice Jean Willis, was tried by jury and convicted of second degree murder and conspiracy to commit murder in the second degree. We affirm.
The trial court found that Appellant violated the victim’s trust. See Davis v. State, 517 *1233So.2d 670, 674 (Fla.1987). This one factor is sufficient grounds for a departure sentence. See § 921.001(6) Fla. Stat. (1993).
Accordingly, we affirm the judgment and the departure sentence.
DELL and STEVENSON, JJ., concur.